 142312 NLRB No. 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates, unless noted, refer to 1992.Yellow Cab of Quincy, Inc., South Shore Taxi, Inc.,and Quincy Taxi, Inc., d/b/a Yellow Cab Co.
and General Warehousemen, Shippers, Pack-ers, Receivers, Stockmen, Chauffeurs and
Helpers Union Local No. 504, a/w International
Brotherhood of Teamsters, AFL±CIO, Peti-
tioner. Case 1±RC±19875September 16, 1993DECISION ON REVIEW AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn December 29, 1992, the Regional Director forRegion 1 issued a Decision and Direction of Election
in which she found that the Employer's taxicab drivers
are not independent contractors but are employeeswithin the meaning of Section 2(3) of the Act. The
Board, by Order dated January 28, 1993 (not included
in bound volumes), granted the Employer's request for
review of the Regional Director's determination. Pur-
suant to the Board's procedures, the election was con-
ducted as scheduled on January 28, 1993, in the unit
found appropriate by the Regional Director, and the
ballots were impounded.Having carefully considered the entire record, in-cluding the request for review and the Petitioner's op-
position brief, we have decided to affirm the Regional
Director's decision. We find that due to the extent of
the Employer's control over the drivers' means and
manner of operation of the cabs after they leave the
garage, and the degree of correlation between the Em-
ployer's income and the amount of fares collected by
the drivers, the drivers are employees within the mean-
ing of Section 2(3) of the Act.The Employer's OperationsA. OverviewThe Employer owns and operates 27 cabs. The cabsare licensed by the city of Quincy and are painted with
the Employer's logo. The Employer sells advertising
space on the cabs and maintains and pays for insur-
ance. The city of Quincy sets the maximum meter rate
that can be charged.The Employer maintains seven cabstands locatedthroughout Quincy. When a customer calls the Em-
ployer for a cab, the dispatcher offers the fare to the
first cab in line at the stand nearest to the call.Drivers are required to call in to the dispatcher im-mediately in the event of an accident, and either to call
in or bring the cab into the garage in the event of a
breakdown. The Employer owns a tow truck and em-
ploys its own mechanics; if a driver has to call for a
commercial tow truck, the Employer pays for it.B. Prior to April 19921Prior to April, the Employer paid the drivers on acommission basis (drivers retained 40 percent of their
fares, plus tips), withheld taxes, maintained worker's
compensation and unemployment insurance, offered
health insurance, and paid for fuel. The drivers re-
corded their fares on a waybill that was given to the
Employer at the end of each shift. New drivers were
required to fill out an application for employment that
asked for basic identifying information as well as ref-
erences; marital status; whether the applicant owned or
rented his residence; past accidents, license suspen-
sions or revocations; and whether the applicant or any
relative had ever worked for the Employer in the past.New drivers were given a driver's manual which re-quired drivers to be clean shaven; prohibited the wear-
ing of certain hats; required drivers to report on time;
required drivers to call the dispatcher every 2 hours;
required drivers to record specific information on the
waybills, including the fare collected, the number of
passengers, the origination and termination points of
each trip, and the times of each trip; and required driv-
ers to answer the dispatchers' radio calls. Drivers testi-
fied that they handed out ``Yellow Cab'' business
cards to customers who requested the Employer's
phone number or a receipt. The commission drivers
were not allowed to be requested personally by cus-
tomers, and were required to accept dispatches; if they
turned a dispatch down, they were ordered back to the
garage.C. April 1992 ChangesBeginning on April 28, the Employer offered currentdrivers the option of signing a lease; all new drivers
thereafter were required to sign a lease. The Employer
unilaterally set the terms of the lease and refused to let
the lease drivers retain a copy of the signed leases. Ini-
tially, only 10 of approximately 40 drivers elected to
sign leases. The remainder of the drivers continued to
drive on a commission basis.Under the terms of the lease, the Employer nolonger offers health benefits, withholds taxes, main-
tains worker's compensation or unemployment insur-
ance coverage, or pays for fuel. The lease contains an
acknowledgement that the relationship between the
parties is lessor-lessee, and not employer-employee.The lease also provides that the lessee is not requiredto account for fares collected; that the lessee may use
the Employer's telephone and dispatching service, but
is not required to accept any dispatch; and that the les-
see is not restricted to any particular area. Further, the
lease bans subleasing, requires the lessee to furnish a
$250 collision damage waiver and a $250 security de- 143YELLOW CAB CO.2New drivers pay 45 cents per mile the first seven times that theylease a cab.3After converting to lease drivers, many former commission driv-ers simply kept their previous schedules.4The last commission driver was told that he must sign a leaseon his return from vacation in October.5The instant petition was filed on September 18.6The hearing in this matter was held on October 13, 14, and 20.posit, and requires that the cabs be returned neat andclean with a full tank of gas.The lessees pay the Employer a rental fee of 50cents per mile.2The lease nominally is for a period ofnot more than 24 hours, but the lease is automatically
renewed every day by delivery and acceptance of a
cab. In practice, the drivers sign up for one of five
daily shifts, for 1 to 7 days per week, when they begin
leasing from the Employer.3Drivers select their shifts,and their hours and days, but their selections are based
on the vacancies that the Employer considers to be
available. The Employer limits the number of cabs that
can be leased during any one shift, and unilaterally as-
signs a cab to a driver. Drivers are expected to return
their cab promptly at the end of their shift, since there
is another driver waiting for it, and the dispatcher calls
over the radio for the return of the cabs 10 minutes be-
fore the end of each shift. The Employer limits the
number of drivers on its roster to 44.At the end of a driver's shift, the dispatcher collectsthe driver's waybill (with the cab's odometer readings)
and determines the driver's fee, which the driver then
pays. The next day, the general manager records the
figures from the waybill onto schedule A of the lease.
The waybills are stored for 90 days in case of police
inquiry or tickets. As when they were driving on com-
mission, the drivers are responsible for their own traf-
fic and parking tickets. Schedule A of the lease lists
start and finish odometer readings, miles driven, the
rental fee (50 cents per mile), a 5-percent Massachu-
setts sales tax, the security deposit and collision dam-
age waiver fee, time in and out, hours leased, and the
amount of charge accounts. The driver deducts any
charge accounts from the amount he pays to the Em-
ployer and, once per month, the Employer bills and
collects those fares directly from the charge account
customers.The Employer's general manager testified that driv-ers are free to: charge less than the meter rate; pass
out personal business cards; have customers request a
driver by name; turn down any dispatch; and hire as-
sistants. In addition, the Employer contends that driv-
ers may use the cabs for personal business and, in their
free time, may drive for another cab company. Despite
the Employer's assertions, the Regional Director found
that the Employer could not identify any driver who
charged less than the meter rate; that the Employer ad-
mitted it would probably not be profitable for drivers
to charge less than the maximum meter rate allowed;
that the dispatchers do not tell the drivers the destina-
tion of fares before the driver has to decide whether
or not to accept the fare; that only one driver has hisown business cards and an assistant (a girlfriend whoanswers his phone and who may not be paid); that the
Employer's dispatchers ignored requests for specific
drivers; that the drivers are prohibited from subleasing;
that the drivers are prohibited from allowing an ``as-
sistant'' to drive the cab; that the Employer could not
name any driver who also drives for another cab com-
pany; and that the Employer would terminate the lease
of any driver who leased a cab, but let it sit idle.Of the 10 drivers who signed leases in April, only4 paid a rental fee based on mileage as provided for
on schedule A of the lease. The other six drivers were
referred to as ``Lease Two'' drivers (even though there
is only one lease); they split their fares 50-50 with the
Employer and kept their tips. Lease Two drivers were
required to accept dispatches.D. August and October 1992 ChangesOn August 31, all remaining commission drivers,with one exception, were told that they must sign
leases.4On October 2,5the Employer eliminated the``Lease Two'' category of driver and all drivers be-
came subject to the mileage fee. On October 12,6theEmployer discontinued use of its application for em-
ployment and began using an application for lease,
which requested the same information as the prior
form, but substituted the word ``lease'' wherever the
word ``work'' appeared. On October 12, the Employer
also issued a ``Lessee's Manual'' to replace the ``Driv-
er's Manual''; the new manual was distributed to 2
drivers by October 13, and to 35 drivers by October
20. The lessee's manual contains a ``suggestion'' that
drivers be dressed neatly and cleanly and an ``expecta-
tion'' that drivers will fill in the mileage, times, and
location portions of their waybills. On October 14, the
Employer issued a memo stating that drivers were only
expected to fill out mileage columns and times and lo-
cations of trips on the waybills.AnalysisIndependent contractors are excluded from the defi-nition of ``employees'' in Section 2(3) of the National
Labor Relations Act. The Board applies a common law
right-of-control test to determine whether individuals
are employees or independent contractors. As the
Board stated in Air Transit, 271 NLRB 1108, 1110(1984), quoting News Syndicate Co., 164 NLRB 422,423±424 (1967):Where the one for whom the services are per-formed retains the right to control the manner and
means by which the result is to be accomplished,
the relationship is one of employment; while, on 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7We note that in addition to the primary factors discussed in thebody of our decision, a number of other factors also support a find-
ing that the drivers at issue are statutory employees, including: driv-
ers are subject to a dress code; are prohibited from subleasing the
cabs; receive a majority of their fares from the Employer's radio dis-
patch system; are required to complete waybills at the conclusion of
each shift; are subject to lease terms set unilaterally by the Em-
ployer; and have no equity investment in the cabs.8The city of Quincy sets the maximum meter rate, which at thetime of the hearing was $2.75 for the first mile and $1.75 for each
additional mile.9As the Court of Appeals for the D.C. Circuit stated in Seafarers:When a driver pays a fixed rental, regardless of his earnings on
a particular day, and when he retains all the fares he collects
without having to account to the company in any way, there is
a strong inference that the cab company involved does not exert
control over ``the means and manner'' of his performance. This
conclusion is justified because under such circumstances, the
company simply would have no financial incentive to exert con-
trol over its drivers, other than such as is necessary to immunize
the proprietor of a cab from liability which arises from its oper-
ation by virtue of the lessor's ownership. [Seafarers, 603 F.2dat 879.]10The mileage fee also discourages drivers from using the cabs forpersonal business. The Employer further indicated that it would ter-
minate a lease if the driver let the cab sit idle or used it to take
his family to a movie.the other hand, where control is reserved only asto the result sought, the relationship is that of an
independent contractor. The resolution of this
question depends on the facts of each case, and
no one factor is determinative.More specifically, when examining whether taxicabdrivers are independent contractors or employees, the
Board considers: (1) whether the employer controls the
drivers' means and manner of operation after leaving
the garage; and (2) whether there is any correlation be-
tween the employer's income and the amount of farescollected by its drivers. Checker Cab Co., 273 NLRB1492 (1985); Air Transit, supra. In the instant case, theRegional Director found that the Employer exercises
control over the drivers' means and manner of oper-
ation, and that there is a sufficient correlation between
the Employer's income and the fares collected by the
drivers to warrant a finding that the drivers are em-
ployees and not independent contractors.We agree with the Regional Director's findings forthe following reasons. First, we find it significant, for
the reasons stated below, that the rental fee paid by the
drivers to the Employer is based solely on the number
of miles driven by the drivers. Second, we also find
it significant that the Employer controls the shifts and
the number of hours driven by each driver. We further
find that these facts make this case materially distin-
guishable from Yellow Taxi of Minneapolis v. NLRB,721 F.2d 366 (D.C. Cir. 1983) (Yellow Taxi), denyingenf. 249 NLRB 265 (1980); NLRB v. Associated Dia-mond Cabs, 702 F.2d 912 (11th Cir. 1983) (AssociatedDiamond), denying enf. 254 NLRB 1052 (1981); andSeafarers Local 777 (Yellow Cab) v. NLRB, 603 F.2d862 (D.C. Cir. 1978), rehearing denied 603 F.2d 891
(1978) (Seafarers), denying enf. in relevant part 237NLRB 1132 (1978), in which the courts, in disagree-
ment with the Board, found that certain cab drivers
were independent contractors rather than employees.7The mileage-based rental structure links the Employ-er's income directly to the drivers' fares because the
fares paid by the customers to the drivers are based on
mileage,8and the rental fee paid by the drivers to theEmployer is also based on mileage. In effect, the Em-
ployer is receiving a percentage of the drivers' fares,
just as it did when the drivers worked on a commis-
sion basis. The mileage-based rental fee is similar tothe employer's practice in City Cab of Orlando v.NLRB, 628 F.2d 261 (D.C. Cir. 1980), enfg. 242NLRB 94 (1979), of varying the rental rates based on
the drivers' amount of business. As the D.C. Circuit
noted in Yellow Taxi, ``such a practice might suggestthat the leasing fees charged are actually commissions
disguised as `rents.''' 721 F.2d at 378.Yellow Taxi, Seafarers, and Associated Diamond arethus distinguishable from the present case because
none involved pure mileage-based lease fees. In YellowTaxi, the cab company offered a wide range of leasingarrangementsÐall based on flat, fixed rental fees. In
both Seafarers and Associated Diamond, the cab com-panies charged a flat fee plus mileage charges for
leased cabs. The mileage fee in both cases was, how-
ever, a small percentage of the fee paid by the drivers.
A flat fee is evidence of an independent contractor re-
lationship because it places on the drivers a strong in-
centive to maximize their trips since, once the flat fee
is recouped, income is largely profit; in addition, a flat
fee insulates a cab company from variations in income
because regardless of the drivers' earnings, the com-
pany receives the same amount from the drivers. The
pure mileage-based rental fee imposed by the Em-
ployer in this case, on the other hand, results in a di-
rect correlation between the Employer's income and
the amount of fares collected by the drivers, thus sub-
stantially limiting the drivers' entrepreneurial opportu-
nities and strongly indicating that the drivers are statu-
tory employees. NLRB v. O'Hare-Midway LimousineService, 924 F.2d 692 (7th Cir. 1991), enfg. 295NLRB 463 (1989); Air Transit, 271 NLRB 1108, 1110(1984).9Further, the rental fee structure in this case limitsdrivers' entrepreneurial opportunity in other ways. The
Employer's 50-cent-per-mile rental fee discourages
drivers from ``cruising'' for fares because the driver
must pay the Employer 50 cents per mile driven, re-
gardless of whether the cab has a passenger.10Therental fee structure, therefore, encourages the drivers to
rely on the Employer's dispatching service. In fact, the
Regional Director found that approximately 90 percent 145YELLOW CAB CO.11See, e.g., City Cab of Orlando v. NLRB, supra, in which thecourt, in holding the employer's cabdrivers to be employees rather
than independent contractors, found that the employer ``significantly
regulates'' the hours its drivers could work, because the drivers were
unable to return or pick up their cabs between 11:30 a.m. and 2:30
p.m. daily. Id. at 264. As shown above, here the Employer exercises
even greater control over its drivers' hours and shifts.of the drivers' fares are acquired through the Employ-er's dispatching service.Because the mileage-based rental fee encourages thedrivers to rely on the Employer's dispatching service,
the Employer is able to exert control over the means
and manner of the drivers' operation of the cabs. The
Employer, through its dispatchers, selects which cab to
dispatch to pick up a particular fare. Although the
drivers are theoretically free to refuse a dispatch, driv-
ers cannot ask the dispatcher where fares are going be-
fore making that decision. It is difficult to imagine
what other information would be more crucial to the
driver when he decides whether or not to accept a fare
from the dispatcher. Thus, the Employer can effec-
tively regulate how much and what type of business
each driver receives.In addition, because the Employer's income is basedon the rental fees paid by the drivers, and the rental
fees are, in turn, based entirely on the number of miles
driven, the Employer has an incentive to have the cabs
driven as many miles as possible. For example, the Re-
gional Director found that it is the Employer's practice
not to dispatch a single cab to handle both a package
pickup and a passenger fare in the same area because
the Employer realizes more revenue if separate cabs
are sent to respond to each call. The incentive to maxi-
mize the number of miles driven by each cab, com-
bined with the drivers' substantial reliance on the Em-
ployer's dispatching service, gives the Employer both
a motive for, and a method of, controlling the drivers'
means and manner of operating the cabs.Finally, the Employer regulates the number of cabson the road at any one time, the number of drivers on
its roster, and the number of hours that each driver op-
erates. As the Regional Director found, drivers are ex-
pected to work set shifts and hours per week. Each
driver is assigned a schedule when he begins driving
for the Employer, based on the Employer's needs. A
driver cannot, on his own, decide what hours and days
he will work, and cannot extend or curtail his shift
without notifying the Employer. Drivers are required to
notify the Employer if they are going to be late for or
miss a shift. Moreover, because another driver gen-
erally is waiting for each cab in service, it is difficult
for a driver to extend a shift. The Employer's control
over drivers' hours and shifts is another indication that
its drivers are employees, rather than independent con-
tractors. See NLRB v. O'Hare-Midway Limousine Serv-ice, supra; Metro Cars, 309 NLRB 513, 514 (1992).The Employer's general manager testified that if hefeels business is good on a particular day, he may ask
a driver to work longer or may call a driver and ask
him to come in to work. Although the drivers retain
the right to say no to the general manager, this is an-
other manifestation of the direct interest that the Em-
ployer has in the fares collected by drivers. The Em-ployer's general manager also testified that he deter-mines the number of cabs he wants out on the road at
any particular time, and that he has turned down driv-
ers' requests to lease a cab during shifts that they are
not regularly scheduled to work. The limitations im-
posed by the Employer on the drivers' ability to lease
cabs reduces the drivers' opportunity to increase their
income and business through their own efforts.Yellow Taxi and Associated Diamond are further dis-tinguishable from this case because in each of those
cases, the court found that the cab companies did not
control the drivers' hours. See Yellow Taxi, 721 F.2dat 376; Associated Diamond, 702 F.2d at 921. In Yel-low Taxi, as indicated, the court noted that the com-pany offered a wide variety of leases, set no minimum
or maximum on the number of hours that the lessees
could drive, and allowed lessees to add extra hours to
any lease period by paying an extra $3 per hour. En-
trepreneurial opportunities were thus readily available
to the drivers. In Associated Diamond, the court foundthat ``the company exercises absolutely no restraint
over the hours a lessee drives.'' 702 F.2d at 921. The
drivers in Associated Diamond could not drive morethan two consecutive shifts, but during a shift could
drive anywhere from 1 to 12 hours, at their discretion.
In contrast, the Employer in this case exercises signifi-
cant control over the drivers' hours and shifts.11In sum, despite the few circumstances facially indic-ative of independent contractor status, we find that the
evidence weighs heavily in favor of a determination
that the drivers are employees. Accordingly, for the
reasons discussed above, we find that the Employer's
drivers are employees as defined in Section 2(3) of the
Act.ORDERThe Regional Director's Decision and Direction ofElection is affirmed. The Regional Director is directed
to open and count the ballots cast in the January 28,
1993 election and issue the appropriate certification.MEMBERRAUDABAUGH, dissenting.I do not agree that the drivers in this case are statu-tory employees. Instead, I would find them to be inde-
pendent contractors.The Employer made a series of changes affectingthe drivers. The changes began in April 1992, and
there were subsequent changes in August and October
1992. My colleagues believe that, even after all the
changes, the drivers remained employees. I believe 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1There is an unfair labor practice complaint attacking the Octoberchanges. The complaint is against the Employer in Case 1±CA±
29859(2). My colleagues have concluded that, even if the Employer
prevails in its contention that the changes were lawful, the drivers
remain statutory employees. As noted, I disagree. Accordingly, I
would reconsider the question of status if the changes were found
to be unlawful.that, after all the changes were completed, the driverswere independent contractors. Thus, it is appropriate to
focus on the driver conditions that existed after the lastchanges in October.1The Employer gives the drivers a substantial degreeof independence. They were free to use or not use the
Employer's dispatch system. They are also free to re-
ject a dispatch and are not required to account for
fares. They are permitted to hire assistants, to hand out
business cards, to encourage clients to specifically re-
quest them in the future, and to engage in other em-
ployment, including driving for another cab company.
Further, under the lease arrangement, the rules govern-
ing the dress code and fare reporting have been re-
laxed. More particularly, the employer no longer re-quires that drivers be clean shaven and no longer pro-hibits certain attire. The lessee's manual merely sug-gests that drivers be dressed neatly and cleanly. Driv-ers are no longer required to record specific informa-
tion on their waybills.My colleagues seek to counterbalance these indiciaof independence by pointing to the fact that the drivers
pay for their vehicles on a mileage basis. The argu-
ment is that the employees are economically tied to the
dispatch system because ``cruising'' for fares would
add mileage and thus costs for the drivers. This argu-
ment overlooks the fact that drivers are free to station
their cabs wherever they think the customers will be
plentiful, and drivers are free to change stations de-
pending on where they think the customers will be. In
addition, they are free to work from 1 to 7 days per
week (assuming that there are available shifts). In sum,
the drivers are free to earn more by using business
acumen and hard work. In view of this entrepreneurial
freedom and the indicia of independence set forth
supra, I would find these drivers to be independent
contractors.